DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first parse sub-tree comprising one or more nodes comprising logical operators for executing the declarative portion and at least one node representing a placeholder for the imperative portion" in the 4th stanza of the claim.  Claims 8 and 15 appear to recite similar claim language and suffer from the same issue.  There is insufficient antecedent basis for this limitation in the claim.  The claim defines node multiple times and it is unclear if applicant is referring to the previously defined node or defining a new node.  For examination purposes this claim limitation has been construed to mean --the first parse sub-tree comprising one or more placeholder node representing a placeholder for the imperative portion--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen [2017/0212931] Simhadri [2015/0220597].

	With regard to claim 1 Chen teaches A computer-implemented method for executing queries (Chen, ¶13 “a computer system 100 … that receives and processes a hybrid query 110”) that include declarative logic (Chen, ¶13 “The hybrid query 110 contains query components that are directed to different database types: an RDB query component (a SQL query, for example)” and … logic (Chen ¶ “a graph database (GDB) component”) in database systems as different database types (Id), the method comprising: 
receiving a query (Chen, ¶13 “The hybrid query contains query components that are directed to different database types”) comprising declarative logic as the SQL query (Chen, ¶13 “process a query that is generally formatted according to a relational database (RDB) language protocol (such as SQL for example) but contains  and … logic as the embedded UDF queries (Chen, ¶13 “process a query that is generally formatted according to a relational database (RDB) language protocol (such as SQL for example) but contains multiple embedded queries associated with a graph traversal”; ¶15 “a user defined function (UDF)”; Please note Paragraph ¶2 of the instant specification recites a definition for imperative language, ¶3 provides an example of UDFs being used to express imperative logic in queries); 
providing a parse tree based on the query (Chen, ¶16 “process a hybrid query 110 that may be represented by a hybrid query tree 210… the hybrid query tree 210 may contain RDB query expressions… as well as GDB query expressions”), the parse tree comprising a declarative portion as the RDB query expressions (Id) and an imperative portion as the GDB query expressions (Id); 
dividing the parse tree to provide a first parse sub-tree as the RDB query expressions within the hybrid query tree (Chen, ¶16 “process a hybrid query 110 that may be represented by a hybrid query tree 210… the hybrid query tree 210 may contain RDB query expressions… as well as GDB query expressions”) and a second parse sub- tree as the GDB query expressions within the hybrid query tree (Id) see Fig 2, 220-1 and 220-2, the first parse sub-tree comprising one or more nodes (Chen, Figure 2, 210-, 210-2, 210-3, 210-4) comprising … for executing the declarative portion (Chen, ¶16 “The RDB query engine 104, in response to the RDB query expressions 210, performs a search on the expressions”) and at least one node representing a placeholder for the imperative portion (Chen, ¶16 “the function 120… The function 120 causes the TDB query engine 104 to communicate, or outsource, processing of GDB query expressions to a GDB query engine… which performs a corresponding search on the GDB”; ¶32 “space holder”), the second parse sub-tree being representative of the imperative portion as the GDB query expressions (Chen, ¶16 “process a hybrid query 110 that may be represented by a hybrid query tree 210… the hybrid query tree 210 may contain RDB query expressions… as well as GDB query expressions”); 
compiling the first parse sub-tree using a declarative compiler as the query engine must inherently contain a compiler (Chen, ¶16 “RDB query engine 104”) to provide … comprising an imperative script operator to prompt execution of the imperative portion (Chen, ¶23 “the OCF handles the embedded cypher query as a user defined transformation function (UDTF)”); 
compiling the second parse sub-tree using an imperative compiler (Chen, ¶23 “the OCF handles the embedded cypher query as a user defined transformation function (UDFT)”) to provide one or more script execution plans (Chen, ¶23 “the OCF handles the embedded cypher query as a user defined transformation function (UDTF)”); 
executing, by an execution engine as the query engine must inherently contain an execution engine (Chen, ¶16 “RDB query engine 104”), the … until encountering the imperative script operator, and, in response to encountering the imperative script operator, initiating execution of the one or more script execution plans to provide an imperative result (Chen, ¶16 “the function 120… The function 120 causes ; and 
providing a query result at least partially comprising the imperative result (Chen, ¶16 “joins the RDB results with the GDB results to produce a corresponding hybrid query result 112”).  
Chen does not explicitly teach imperative logic… logical operators … or a query execution plan (QEP).
Simhadri teaches imperative logic (Simhadri, ¶22 “Most database systems, both commercial and open source, provide support for invoking user-defined functions (USFs) from SQL queries… These functions may be written using a rich set of imperative language constructs… programmers prefer imperative constructs for many tasks”) … dividing the parse tree to provide a first parse sub-tree (Simhadri, Figure 10, see Query Tree) and a second parse sub-tree (Simhadri, Figure 10, see UDF Tree), the first parse sub-tree comprising one or more nodes comprising logical operators (Simhadri, ¶37 “Group-by operator”) … to provide a query execution plan (QEP) (Simhadri, ¶46 “The execution plan for queries such as the one in Example 1 on a commercial database system, is to invoke the UDF for each tuple”) comprising an imperative script operator to prompt execution of the imperative portion as to invoke the UDF for each tuple (Id); … executing, by an execution engine, the QEP until encountering the imperative script operator (Simhadri, ¶46 “The execution plan for queries such as the one in Example 1 on a commercial database system, is to invoke the UDF for each tuple”).

It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device using a RDB SQL query containing a Group-By operator as such operators are known in the art and frequently used within SQL queries.  This does not require a modification of the device, but is instead a description of the query the device is executing.  One of ordinary skill in the art would recognize that SQL queries typically contain operators, such as the Group-By operator described by Simhadri.
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the RDB query engine (Chen¶16) to generate a query execution plan such as the one described by Simhadri 

With regard to claims 2, 9, and 16 the proposed combination further teaches wherein the imperative script operator comprises one or more parameters that are provided as input for execution of the one or more script execution plans as the parameters of the cypher query that must be provided as input for the GDB query engine to execute the query (Chen, ¶25 “the SQL query engine 404 to communicate a cypher query… to a GDB query engine”).  

With regard to claims 3, 10, and 17 the proposed combination further teaches wherein execution of the QEP until encountering the imperative script operator provides a partial result, the partial result being combined with the imperative result to provide at least a portion of the query result (Chen, ¶16 “joins the RDB results with the GDB results to produce a corresponding hybrid query result 112”).  

With regard to claims 4, 11, and 18 the proposed combination further teaches wherein the query is based on a syntax for embedding imperative function scripts (Chen, ¶13 “a query that is generally formatted according to a relational database (RDB) language protocol… but contains one or multiple embedded queries associated with a graph traversal”).  

wherein the query result is provided absent creation of a database object for processing of imperative functions within the database system (Chen, ¶19 “A default OCF, in accordance with example implementations, may be provided as a build-in function, which the user may use without coding a UDF.”; ¶25, ¶26, ¶28 “Due to the abstractions.. an OCF developer may merely specify the function signature and optionally, implement an abstract function to filter or derive the graph search results before feeding the processed results to the host query”).  

With regard to claims 6, 13, and 20 the proposed combination further teaches wherein the imperative result (Chen, ¶16 “returns the search results to the RDB query engine 104”) comprises an in-memory column table (Chen, ¶23 “a table scan, which is used by the SQL query engine 404 for reading relational data from tables”).  

With regard to claims 7 and 14 the proposed combination further teaches wherein the execution engine comprises a declarative execution engine for executing the QEP (Chen, ¶16 “The RDB query engine 104, in response to the RDB query expressions 210, performs a search on the expressions”) and an imperative execution engine for executing the one or more script execution plans (Chen, ¶16 “the function 120… The function 120 causes the TDB query engine 104 to communicate, or outsource, processing of GDB query expressions to a GDB query engine… which performs a corresponding search on the GDB”).  

 A non-transitory computer-readable storage medium coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations (Chen, ¶38 “In general, the physical machine 500 is an actual machine that is made up of actual machine executable instructions 542, or ‘software,’ and hardware.  As examples, the hardware 544 may include one or multiple processor cores 502, which may be central processing units (CPUs)”) for executing queries (Chen, ¶13 “a computer system 100 … that receives and processes a hybrid query 110”) that include declarative logic (Chen, ¶13 “The hybrid query 110 contains query components that are directed to different database types: an RDB query component (a SQL query, for example)” and imperative logic (Chen ¶ “a graph database (GDB) component”) in database systems as different database types (Id), the operations comprising: 
receiving a query (Chen, ¶13 “The hybrid query contains query components that are directed to different database types”) comprising declarative logic as the SQL query (Chen, ¶13 “process a query that is generally formatted according to a relational database (RDB) language protocol (such as SQL for example) but contains multiple embedded queries associated with a graph traversal”; Please Note Paragraph ¶2 of the instant specification recites a definition for Declarative language, and provides examples of declarative queries, including SQL formatted queries) and … logic as the embedded UDF queries (Chen, ¶13 “process a query that is generally formatted according to a relational database (RDB) language protocol (such as SQL for example) but contains multiple embedded queries associated with a graph traversal”; ¶15 “a user ; 
providing a parse tree based on the query (Chen, ¶16 “process a hybrid query 110 that may be represented by a hybrid query tree 210… the hybrid query tree 210 may contain RDB query expressions… as well as GDB query expressions”), the parse tree comprising a declarative portion as the RDB query expressions (Id) and an imperative portion as the GDB query expressions (Id); 
dividing the parse tree to provide a first parse sub-tree as the RDB query expressions within the hybrid query tree (Chen, ¶16 “process a hybrid query 110 that may be represented by a hybrid query tree 210… the hybrid query tree 210 may contain RDB query expressions… as well as GDB query expressions”) and a second parse sub- tree as the GDB query expressions within the hybrid query tree (Id) see Fig 2, 220-1 and 220-2, the first parse sub-tree comprising one or more nodes (Chen, Figure 2, 210-, 210-2, 210-3, 210-4) comprising …for executing the declarative portion (Chen, ¶16 “The RDB query engine 104, in response to the RDB query expressions 210, performs a search on the expressions”) and at least one node representing a placeholder for the imperative portion (Chen, ¶16 “the function 120… The function 120 causes the TDB query engine 104 to communicate, or outsource, processing of GDB query expressions to a GDB query engine… which performs a corresponding search on the GDB”; ¶32 “space holder”), the second parse sub-tree being representative of the imperative portion as the GDB query expressions (Chen, ¶16 “process a hybrid query 110 that may be represented by a ; 
compiling the first parse sub-tree using a declarative compiler as the query engine must inherently contain a compiler (Chen, ¶16 “RDB query engine 104”) to provide … comprising an imperative script operator to prompt execution of the imperative portion (Chen, ¶23 “the OCF handles the embedded cypher query as a user defined transformation function (UDTF)”); 
compiling the second parse sub-tree using an imperative compiler (Chen, ¶23 “the OCF handles the embedded cypher query as a user defined transformation function (UDFT)”) to provide one or more script execution plans (Chen, ¶23 “the OCF handles the embedded cypher query as a user defined transformation function (UDTF)”); 
executing, by an execution engine as the query engine must inherently contain an execution engine (Chen, ¶16 “RDB query engine 104”), the … until encountering the imperative script operator, and, in response to encountering the imperative script operator, initiating execution of the one or more script execution plans to provide an imperative result (Chen, ¶16 “the function 120… The function 120 causes the TDB query engine 104 to communicate, or outsource, processing of GDB query expressions to a GDB query engine… which performs a corresponding search on the GDB”); and 
providing a query result at least partially comprising the imperative result (Chen, ¶16 “joins the RDB results with the GDB results to produce a corresponding hybrid query result 112”).  
imperative logic… logical operators … or a query execution plan (QEP).
Simhadri teaches imperative logic (Simhadri, ¶22 “Most database systems, both commercial and open source, provide support for invoking user-defined functions (USFs) from SQL queries… These functions may be written using a rich set of imperative language constructs… programmers prefer imperative constructs for many tasks”) … dividing the parse tree to provide a first parse sub-tree (Simhadri, Figure 10, see Query Tree) and a second parse sub-tree (Simhadri, Figure 10, see UDF Tree), the first parse sub-tree comprising one or more nodes comprising logical operators (Simhadri, ¶37 “Group-by operator”) … to provide a query execution plan (QEP) (Simhadri, ¶46 “The execution plan for queries such as the one in Example 1 on a commercial database system, is to invoke the UDF for each tuple”) comprising an imperative script operator to prompt execution of the imperative portion as to invoke the UDF for each tuple (Id); … executing, by an execution engine, the QEP until encountering the imperative script operator (Simhadri, ¶46 “The execution plan for queries such as the one in Example 1 on a commercial database system, is to invoke the UDF for each tuple”).
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the UDF taught by Chen using imperative language as taught by Simhadri as UDFs are often written in imperative programing language constructs and SQL (Simhadri, ¶2), and many programmers prefer imperative constructs for many tasks (Simhadri, ¶22).  Within the proposed combination it should be noted that the modification of the device to execute 
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device using a RDB SQL query containing a Group-By operator as such operators are known in the art and frequently used within SQL queries.  This does not require a modification of the device, but is instead a description of the query the device is executing.  One of ordinary skill in the art would recognize that SQL queries typically contain operators, such as the Group-By operator described by Simhadri.
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the RDB query engine (Chen¶16) to generate a query execution plan such as the one described by Simhadri (¶46) as such steps are necessary to the execution of a query.  One of ordinary skill in the art would recognize that the SQL search engine must generate a QEP in order to execute the search for the given SQL query.

With regard to claim 15 Chen teaches A system, comprising: 
one or more computers (Chen, ¶37 “physical machines”); and 
a computer-readable storage device coupled to the computing device and having instructions stored thereon which, when executed by the computing device, cause the computing device to perform operations (Chen, ¶38 “In general, the physical machine 500 is an actual machine that is made up of actual machine executable instructions 542, or ‘software,’ and hardware.  As examples, the hardware 544 may include one or multiple processor cores 502, which may be central processing units (CPUs)”) for executing queries (Chen, ¶13 “a computer system 100 … that receives and processes a hybrid query 110”) that include declarative logic (Chen, ¶13 “The hybrid query 110 contains query components that are directed to different database types: an RDB query component (a SQL query, for example)” and imperative logic (Chen ¶ “a graph database (GDB) component”) in database systems as different database types (Id), the operations comprising: 
receiving a query (Chen, ¶13 “The hybrid query contains query components that are directed to different database types”) comprising declarative logic as the SQL query (Chen, ¶13 “process a query that is generally formatted according to a relational database (RDB) language protocol (such as SQL for example) but contains multiple embedded queries associated with a graph traversal”; Please Note Paragraph ¶2 of the instant specification recites a definition for Declarative language, and provides examples of declarative queries, including SQL formatted queries) and … logic as the embedded UDF queries (Chen, ¶13 “process a query that is generally formatted according to a relational database (RDB) language protocol (such as SQL for example) but contains multiple embedded queries associated with a graph traversal”; ¶15 “a user defined function (UDF)”; Please note Paragraph ¶2 of the instant specification recites a ; 
providing a parse tree based on the query (Chen, ¶16 “process a hybrid query 110 that may be represented by a hybrid query tree 210… the hybrid query tree 210 may contain RDB query expressions… as well as GDB query expressions”), the parse tree comprising a declarative portion as the RDB query expressions (Id) and an imperative portion as the GDB query expressions (Id); 
dividing the parse tree to provide a first parse sub-tree as the RDB query expressions within the hybrid query tree (Chen, ¶16 “process a hybrid query 110 that may be represented by a hybrid query tree 210… the hybrid query tree 210 may contain RDB query expressions… as well as GDB query expressions”) and a second parse sub- tree as the GDB query expressions within the hybrid query tree (Id) see Fig 2, 220-1 and 220-2, the first parse sub-tree comprising one or more nodes (Chen, Figure 2, 210-, 210-2, 210-3, 210-4) comprising …for executing the declarative portion (Chen, ¶16 “The RDB query engine 104, in response to the RDB query expressions 210, performs a search on the expressions”) and at least one node representing a placeholder for the imperative portion (Chen, ¶16 “the function 120… The function 120 causes the TDB query engine 104 to communicate, or outsource, processing of GDB query expressions to a GDB query engine… which performs a corresponding search on the GDB”; ¶32 “space holder”), the second parse sub-tree being representative of the imperative portion as the GDB query expressions (Chen, ¶16 “process a hybrid query 110 that may be represented by a ; 
compiling the first parse sub-tree using a declarative compiler as the query engine must inherently contain a compiler (Chen, ¶16 “RDB query engine 104”) to provide … comprising an imperative script operator to prompt execution of the imperative portion (Chen, ¶23 “the OCF handles the embedded cypher query as a user defined transformation function (UDTF)”); 
compiling the second parse sub-tree using an imperative compiler (Chen, ¶23 “the OCF handles the embedded cypher query as a user defined transformation function (UDFT)”) to provide one or more script execution plans (Chen, ¶23 “the OCF handles the embedded cypher query as a user defined transformation function (UDTF)”); 
executing, by an execution engine as the query engine must inherently contain an execution engine (Chen, ¶16 “RDB query engine 104”), the … until encountering the imperative script operator, and, in response to encountering the imperative script operator, initiating execution of the one or more script execution plans to provide an imperative result (Chen, ¶16 “the function 120… The function 120 causes the TDB query engine 104 to communicate, or outsource, processing of GDB query expressions to a GDB query engine… which performs a corresponding search on the GDB”); and 
providing a query result at least partially comprising the imperative result (Chen, ¶16 “joins the RDB results with the GDB results to produce a corresponding hybrid query result 112”).  
imperative logic… logical operators … or a query execution plan (QEP).
Simhadri teaches imperative logic (Simhadri, ¶22 “Most database systems, both commercial and open source, provide support for invoking user-defined functions (USFs) from SQL queries… These functions may be written using a rich set of imperative language constructs… programmers prefer imperative constructs for many tasks”) … dividing the parse tree to provide a first parse sub-tree (Simhadri, Figure 10, see Query Tree) and a second parse sub-tree (Simhadri, Figure 10, see UDF Tree), the first parse sub-tree comprising one or more nodes comprising logical operators (Simhadri, ¶37 “Group-by operator”) … to provide a query execution plan (QEP) (Simhadri, ¶46 “The execution plan for queries such as the one in Example 1 on a commercial database system, is to invoke the UDF for each tuple”) comprising an imperative script operator to prompt execution of the imperative portion as to invoke the UDF for each tuple (Id); … executing, by an execution engine, the QEP until encountering the imperative script operator (Simhadri, ¶46 “The execution plan for queries such as the one in Example 1 on a commercial database system, is to invoke the UDF for each tuple”).
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the UDF taught by Chen using imperative language as taught by Simhadri as UDFs are often written in imperative programing language constructs and SQL (Simhadri, ¶2), and many programmers prefer imperative constructs for many tasks (Simhadri, ¶22).  Within the proposed combination it should be noted that the modification of the device to execute 
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device using a RDB SQL query containing a Group-By operator as such operators are known in the art and frequently used within SQL queries.  This does not require a modification of the device, but is instead a description of the query the device is executing.  One of ordinary skill in the art would recognize that SQL queries typically contain operators, such as the Group-By operator described by Simhadri.
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the RDB query engine (Chen¶16) to generate a query execution plan such as the one described by Simhadri (¶46) as such steps are necessary to the execution of a query.  One of ordinary skill in the art would recognize that the SQL search engine must generate a QEP in order to execute the search for the given SQL query.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMANDA L WILLIS/           Primary Examiner, Art Unit 2158